FOLLETT, J.
(dissenting). I do not think that the reason assigned is sufficient to reverse the judgment. It is true that the referee refused to find as a fact that the plaintiff owned the fee of Murray street to the center thereof, but it may be that his refusal was upon the ground that he had already found this fact, as he had,, in effect. See the fourth finding of the facts found, wherein besets forth a copy of the description of the plaintiff’s deed, from which it appears that the plaintiff owned the fee to the center line of the street. He finds that the plaintiff is now seised in fee and possessed of all of the premises embraced within that description. This seems to me to cover the point, and that it was error for him to refuse to find the fact upon the request of the plaintiff.